Mr. Chibe Justice Waite
delivered the opinion of the court.-
This court pan only review the final judgments of the Supreme Court of the Territory of Washington in criminal cases, when the Constitution or a statute or treaty of the United States is drawn in question. Rev. Stat., sect. 702.
This is a criminal- case; but the record does not present for our consideration any question of which we can take jurisdic- , tion. It nowhere appears that the Constitution or any statute \or treaty of the United States is in any manner drawn in question. Writ dismissed for want of jurisdiction.